DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority/Continuity
Number
Filed
Type
Support
NOTES
63/376,827
09/10/2020
Provisional Parent
All currently pending claims




CLAIM INTERPRETATION

NOTE:  The term “processor”, recited in independent claim 1, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 8, 9, 11-13, 16, and 19-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin et al. (US 2020/0242382 A1).  Yin discloses:

Regarding claims 1 and 23, and using claim 1 as an example, an apparatus for processing one or more frames, comprising:

a memory; and a processor coupled to the memory, the processor configured to ( 

    PNG
    media_image1.png
    834
    1055
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    655
    media_image2.png
    Greyscale

): 

extract, using a first machine learning model, first one or more features from a first frame and second one or more features from a second frame ( 
	figure 1:

    PNG
    media_image3.png
    831
    1557
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    251
    654
    media_image4.png
    Greyscale

),

the first one or more features and the second one or more features being associated with a person driving a vehicle ( 

    PNG
    media_image5.png
    369
    674
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    275
    658
    media_image6.png
    Greyscale


);

process, using a second machine learning model, the first one or more features and the second one or more features ( 
figure 1:

    PNG
    media_image7.png
    756
    1146
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    283
    793
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    443
    657
    media_image9.png
    Greyscale


); and 

determine, based on processing of the first one or more features and the second one or more features using the second machine learning model, at least one activity associated with the person driving the vehicle ( 
	figure 1:

    PNG
    media_image10.png
    579
    1139
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    822
    667
    media_image11.png
    Greyscale

).


Regarding claims 2 and 24, and using claim 2 as an example, the apparatus of claim 1, wherein the first frame occurs before the second frame in a sequence of frames (figure 1:

    PNG
    media_image12.png
    365
    965
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    153
    663
    media_image13.png
    Greyscale

).

Regarding claims 3 and 25, and using claim 3 as an example, the apparatus of claim 1, wherein the first one or more features are extracted at a first time and the second one or more features are extracted at a second time occurring after the first time (the sequentially input image are sequentially processed:

    PNG
    media_image14.png
    209
    661
    media_image14.png
    Greyscale

).

Regarding claims 4 and 26, and using claim 4 as an example, the apparatus of claim 1, wherein the processor is configured to: 
generate a combined feature representation at least in part by combining the first one or more features and the second one or more features (

    PNG
    media_image15.png
    181
    648
    media_image15.png
    Greyscale

);
wherein the at least one activity associated with the person driving the vehicle is determined based on processing of the combined feature representation using the second machine learning model ( 

    PNG
    media_image16.png
    593
    1132
    media_image16.png
    Greyscale

).

Regarding claims 5 and 27, and using claim 5 as an example, the apparatus of claim 4, wherein the combined feature representation includes a feature vector (features being processed by neural networks are vectors as would be understood by one of ordinary skill in the art:

    PNG
    media_image17.png
    153
    668
    media_image17.png
    Greyscale

Vectors:


    PNG
    media_image18.png
    118
    586
    media_image18.png
    Greyscale

).

Regarding claim 8, the apparatus of claim 1, wherein the processor is configured to: store the first one or more features and the second one or more features in a storage device (everything is stored during the processing of the images as would be understood by one of ordinary skill in the art:

    PNG
    media_image19.png
    623
    823
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    247
    651
    media_image20.png
    Greyscale

).

Regarding claims 9 and 28, and using claim 9 as an example, the apparatus of claim 8, wherein the processor is configured to: obtain, from the storage device, the first one or more features and the second one or more features; and extract, using the first machine learning model, third one or more features from a third frame, the third one or more features being associated with the person driving the vehicle; wherein the at least one activity associated with the person driving the vehicle is determined based on processing of the first one or more features, the second one or more features, and the third one or more features using the second machine learning model (up to eight frames are anticipated:

    PNG
    media_image21.png
    351
    973
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    271
    670
    media_image22.png
    Greyscale

).

Regarding claims 11 and 29, and using claim 11 as an example, the apparatus of claim 9, wherein the processor is configured to: 

generate a combined feature representation at least in part by combining the first one or more features, the second one or more features, and the third one or more features ( 

    PNG
    media_image23.png
    389
    593
    media_image23.png
    Greyscale

); 

wherein the at least one activity associated with the person driving the vehicle is determined based on processing of the combined feature representation using the second machine learning model (

    PNG
    media_image24.png
    837
    689
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    403
    813
    media_image25.png
    Greyscale

).

Regarding claims 12 and 30, and using claim 12 as an example, the apparatus of claim 1, wherein the processor is configured to: determine, using the second machine learning model, a classification associated with the first one or more features and the second one or more features, the classification being indicative of the at least one activity (
    PNG
    media_image24.png
    837
    689
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    403
    813
    media_image25.png
    Greyscale

).

Regarding claim 13, the apparatus of claim 1, wherein the first machine learning model includes a neural network ( numeral 100:

    PNG
    media_image26.png
    335
    822
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    160
    677
    media_image27.png
    Greyscale

).


Regarding claim 16, the apparatus of claim 1, wherein the processor is configured to: output a notification based on the at least one activity (

    PNG
    media_image28.png
    223
    981
    media_image28.png
    Greyscale

).

Regarding claim 19, the apparatus of claim 1, wherein the apparatus includes a vehicle (

    PNG
    media_image29.png
    483
    990
    media_image29.png
    Greyscale

 ).

Regarding claim 20, the apparatus of claim 1, wherein the apparatus includes a computing device of a vehicle ( 

    PNG
    media_image29.png
    483
    990
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    850
    1136
    media_image30.png
    Greyscale

).

Regarding claim 21, the apparatus of claim 1, further comprising a camera configured to capture the one or more frames (implicit to the follow passage:

    PNG
    media_image29.png
    483
    990
    media_image29.png
    Greyscale

).

Regarding claim 22, the apparatus of claim 1, further comprising a display configured to display the one or more frames (

    PNG
    media_image31.png
    879
    1188
    media_image31.png
    Greyscale

 ).

Regarding claim 6, The apparatus of claim 5, wherein the feature vector includes a two-dimensional feature vector ( 

    PNG
    media_image32.png
    326
    985
    media_image32.png
    Greyscale

).


Regarding claim 7, the apparatus of claim 5, wherein, to combine the first one or more features and the second one or more features, the processor is configured to concatenate the first one or more features and the second one or more features (see the claim 6 rejection, and specifically the concatination:

    PNG
    media_image33.png
    166
    534
    media_image33.png
    Greyscale

).


Claims 1, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arar et al. (US 2021/0182625 A1).   Arar discloses: 

Regarding claims 1 and 23, and using claim 1 as an example, an apparatus for processing one or more frames, comprising:

a memory; and a processor coupled to the memory, the processor configured to (figure 4C and 5): 

extract, using a first machine learning model, first one or more features from a first frame and second one or more features from a second frame (numeral 220:

    PNG
    media_image34.png
    509
    1133
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    244
    660
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    713
    700
    media_image36.png
    Greyscale

),

the first one or more features and the second one or more features being associated with a person driving a vehicle (

    PNG
    media_image37.png
    161
    730
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    807
    1164
    media_image38.png
    Greyscale


);

process, using a second machine learning model, the first one or more features and the second one or more features (numeral 250:

    PNG
    media_image39.png
    631
    1148
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    217
    690
    media_image40.png
    Greyscale

); and 

determine, based on processing of the first one or more features and the second one or more features using the second machine learning model, at least one activity associated with the person driving the vehicle (sleeping; drowsiness; sleeping:

    PNG
    media_image41.png
    407
    465
    media_image41.png
    Greyscale


    PNG
    media_image42.png
    330
    656
    media_image42.png
    Greyscale
 
).

Regarding claim 17, the apparatus of claim 16, wherein the notification includes a visual notification, and wherein outputting the notification includes displaying the visual notification ( 

    PNG
    media_image43.png
    480
    458
    media_image43.png
    Greyscale


    PNG
    media_image42.png
    330
    656
    media_image42.png
    Greyscale

).

Regarding claim 18, the apparatus of claim 16, wherein the notification includes an audible notification, and wherein outputting the notification includes outputting the audible notification using at least one speaker of the vehicle ( 

    PNG
    media_image44.png
    545
    679
    media_image44.png
    Greyscale

).

Regarding claim 14, the apparatus of claim 1, wherein the second machine learning model includes a convolutional neural network (

    PNG
    media_image45.png
    222
    662
    media_image45.png
    Greyscale


    PNG
    media_image46.png
    562
    689
    media_image46.png
    Greyscale

 ).

Regarding claim 15, the apparatus of claim 14, wherein the convolutional neural network includes a two-dimensional convolutional neural network ( 

    PNG
    media_image47.png
    338
    678
    media_image47.png
    Greyscale


).


Allowable Subject Matter
Claims 10,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, the prior art does not teach or suggest the addition elements of, “store the third one or more features in the storage device; and remove features from the storage device based on storing the third one or more features in the storage device.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665